DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed in view of Applicant’s amendments and/or arguments filed on 02/02/2022.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a method/system comprising: … “consequent to the transmitting the content, monitoring, by the system, for indications, from the at least one media device or the second media device, of end-user actions corresponding to accessing the content for at least a threshold amount of time; and when the content is determined to have been accessed by the one of the users of the second plurality of users for at least the threshold amount of time, adjusting a profile for the at least one user of the first plurality of users that is retained by the system, wherein the profile for the at least one user is based at least in part on a plurality of accesses of the content by at least some of the second plurality of users for at least the threshold amount of time” as recited in combination with other features with respect to independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9326025 to Rao
US 2011/0153609 to Oami
US 2011//0041075 to Cierniak
US 2009/0083126 to Koren
US 2007/0073646 to Uchibe
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone num ber is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425